- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Rua São José nº 20, Grupo 1602, parte - Rio de Janeiro/RJ Corporate Taxpayers ID (CNP)J. 33.042.730/0001-04 CSN issues US$1 billion in bonds with maturity in 2020 Companhia Siderúrgica Nacional (CSN) announced that it priced today the issuance, through its wholly-owned subsidiary, CSN Resources S.A. , of bonds totaling US$1billion at a rate of 6,5% p.a. and maturity in July 2020 according to the U.S. Rule 144A and Regulation S of the United States of America . The bonds' price was 99.096%, and they will be guaranteed by CSN. Funds raised with the issue will be used to lengthen the group's indebtedness profile as well as to general corporate purposes. The notes were not and will not be registered according to the U.S. Securities Act of 1933 and cannot be offered or sold in the United States of America. Therefore, the bonds will not be registered with the U.S. Securities and Exchange Commission or any other capital-market regulatory agency or body in any other county; and thus, the bonds cannot be offered or sold in the U.S. without an applicable registration exemption. Once the notes will not be offered or placed in Brazil, they will also not be registered with the Brazilian Securities and Exchange Commission (CVM). This notice does not constitute an offer for the sale or bid for any securities. Rio de Janeiro, July 14, 2010 Companhia Siderúrgica Nacional Paulo Penido Pinto Marques Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 15, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
